Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
2.            An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Anabela Cristina Taylor on September 24, 2021.
The application has been amended as follows:
Claim 49 is amended as follows:
49.	(Currently Amended) Carbon-coated particles comprising a non-carbon core, a reclaimed pyrolysis carbon core, or a plasma CB core coated by a carbon layer, [[wherein the carbon layer is produced by coating the non-carbon core, the reclaimed pyrolysis core, or the plasma CB core in a carbon black furnace reactor or a finishing section thereof, and wherein the carbon layer comprises carbon black]]wherein the carbon-coated particles have a STSA within the range of from about 30 to about 250 m2/g and a COAN within the range of from about 55 to about 150 cc/100g.

	Written descriptive support for this amendment is found at Paragraphs [0139]-[0141] of the specification as originally filed.

Claim 55 is amended as follows:
55.	(Currently Amended) The carbon-coated particles of Claim [[56]]49, wherein the carbon-coated particles have a STSA within the range of from about 30 to about 250 m2/g[[;]] and a COAN within the range of from about 55 to about 110 cc/100g.

Claim 56 is cancelled as follows:
56.	(Cancelled).

3.	These claims are renumbered as follows:
Claim 49 becomes Claim 1.
Claim 50 becomes Claim 2, which depends on claim 1; reads as “The carbon-coated particles of Claim 1”.
Claim 51 becomes Claim 3, which depends on claim 1; reads as “The carbon-coated particles of Claim 1”.
Claim 52 becomes Claim 4, which depends on claim 1; reads as “The carbon-coated particles of Claim 1”.
Claim 54 becomes Claim 5, which depends on claim 1; reads as “The carbon-coated particles of Claim 1”.
Claim 55 becomes Claim 6, which depends on claim 1; reads as “The carbon-coated particles of Claim 1”.
Claim 57 becomes Claim 7.
Claim 59 becomes Claim 8, which depends on claim 1; reads as “The carbon-coated particles of Claim 1”. 
Reasons for Allowance
4.	Claim 57 was amended to include limitations “Carbon-coated particles comprising a non-carbon core, a reclaimed pyrolysis carbon core, or a plasma CB core coated by a carbon layer” which is supported at Page 8, Paragraphs [0028]-[0030], of the specification as originally filed.
	Thus, no new matter is present.
	See Claim Amendment filed 09/09/2021.
5.	The claim objection set forth in Paragraph 3 of the prior Office action mailed 05/12/2021 is no longer applicable and thus, withdrawn because the applicants amended claim 51 to correct its informality and is supported at Paragraphs [0060]-[0064] of the specification as originally filed.
	See Claim Amendment filed 09/09/2021.
6.	The 112(b) rejection set forth in Paragraph 4 of the prior Office action mailed 05/12/2021 is no longer applicable and thus, withdrawn because the applicants amended claim 54 to provide the same with clarity.  
	See Claim Amendment filed 09/09/2021.
7.	The present claims are allowable over the prior art references of record, namely Hareyama et al. (US 2003/00318561) and Kaneko et al. (US 2005/0181202).
8.	None of these references individually or in combination teaches or would have suggested the claimed carbon-coated particles comprising a non-carbon core, a reclaimed pyrolysis carbon core, or a plasma CB core coated by a carbon layer, wherein the carbon-coated particles have a STSA within the range of from about 30 to about 250 m2/g and a COAN within the range of from about 55 to about 150 cc/100g (or 55 to 400 cc/100 g). 
2/g and a COAN within the range of from about 55 to about 150 cc/100g (or 55 to 400 cc/100 g) as required by the claims of the present application.
	Kaneko et al. do not remedy the deficiencies of Hareyama et al.  Kaneko et al. only teach fine composite metal particles having a metal core (corresponding to the claimed non-carbon core) and a carbon coating layer (see, for example, claim 1 of Kaneko et al.).  Nevertheless, like Hareyama et al., they do not mention that their carbon coated particles have a STSA within the range of from about 30 to about 250 m2/g and a COAN within the range of from about 55 to about 150 cc/100g (or 55 to 400 cc/100 g) as required by the present claims.
	Thus, the 102 and 103 rejection set forth in Paragraphs 4-10 of the previous Office action mailed 05/12/2021 are no longer applicable and thus, withdrawn. 
Accordingly, claims 49-52, 54-55, 57, and 59 are deemed allowable over the prior art references of record.	

Correspondence
9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 11/23/2019.